Citation Nr: 1100871	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2002, with 
additional service as a cadet at West Point Military Academy 
(West Point).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
residuals of a fractured nose.

This appeal was previously before the Board and the Board 
remanded the claim in November 2006 and May 2009 for additional 
development.  The case has been returned to the Board for further 
appellate consideration.  

In February 2006, a Central Office hearing before the undersigned 
Veterans Law Judge was held in Washington D.C.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran graduated from West Point Academy on May 31, 
1997.

2.  The Veteran's testimony that he suffered a nasal fracture 
while playing rugby during service at West Point is credible.

3.  The VA examination in August 2003 diagnosed nasal septal 
fracture with concomitant deformity of the nose.  


CONCLUSION OF LAW

A nasal fracture was incurred in active service.  38 U.S.C.A. §§ 
101(21)(D) 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable decision regarding the issue of 
entitlement to service connection for nasal fracture, the Board 
finds that no further discussion of VCAA compliance is warranted.

Analysis

Evidence of record indicates that the Veteran had active military 
service from May 1997 to May 2002.  In addition, 38 U.S.C.A. 
§ 101(21)(D) (West 2002 & Supp. 2008) provides that service as a 
cadet at the U.S. Military Academy is "active duty."

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends he suffered a nasal fracture while a cadet 
at West Point Military Academy. 

Multiple attempts to verify the Veteran's West Point service 
through official sources have failed, as have attempts to obtain 
complete service treatment records from that time period.  
Although the dates of the Veteran's service as a cadet at West 
Point could not be verified, it appears that he had such service 
from July 1993 to May 1997, based on copies of service treatment 
records, the Veteran's statements associated with the claims 
folder and a copy of the Veteran's diploma from West Point.  The 
Board notes that the RO has established service connection for a 
left shoulder condition, which occurred during service at West 
Point.

The United States Court of Appeals for Veteran's Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed his claim for service connection for a nasal 
fracture in December 2002.  The earliest service treatment record 
for the Veteran is a May 1996 commissioning examination.  In 
pertinent part, clinical examination revealed a normal nose.  The 
Veteran himself stated that he was in good health and taking no 
medications.  On the Report of Medical History, he noted that he 
did not have, nor had he ever had ear, nose, or throat trouble, 
or broken bones.  He noted that he had not been a patient in any 
type of hospital, that he had never had any illness or injury 
other than those already noted, and that he had not consulted or 
been treated by any physicians or practitioners in the past five 
years.  However, the Board notes that the Veteran also denied 
having a painful or trick shoulder, but mentioned on the reverse 
of the form that he had surgery on his left shoulder.  

During a hearing before the undersigned, the Veteran explained 
his response on that Report of Medical History.  He stated that 
he believed the ear, nose, throat category pertained to sinus 
conditions, and that he never contemplated the broken bones 
category to include his nose.  

The first record contained in the claims folder that mentions the 
Veteran's claimed condition is his December 2002 claim.  The 
first medical evidence of the condition is the August 2003 VA 
examination, wherein the examiner observed an overt deformity and 
deviation of the tip of the nose to the left.  The impression 
given was nasal septal fracture with concomitant deformity of the 
nose.  

As noted above, the Veteran's service treatment records from his 
service at West Point are incomplete, and the records from his 
latest period of active duty appear somewhat incomplete as well.  
The Veteran provided credible testimony during the hearing before 
the undersigned, which is consistent with the information he 
provided to the Decision Review Officer during his RO hearing.  
The Veteran indicated he was hit in the face during a rugby game.  
The 1996 commissioning examination notes the Veteran's reference 
to playing rugby.  He noted that he was seen for his nasal 
fracture, but that it did not need to be reset.  Such makes his 
contention that he did not contemplate "broken bones" as 
applying to his nose during the commissioning examination 
plausible.  

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In this matter, the Board finds that the Veteran has provided 
credible lay evidence of an injury in service, and current 
residuals were noted on VA examination.  Resolving all doubt in 
the Veteran's favor, the Board concludes that service connection 
for residuals of a nasal fracture is warranted.

ORDER

Service connection for residuals of a nasal fracture is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


